Title: Abigail Adams to John Adams, 8 March 1794
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy 8 March 1794
          
          Half an hour ago your kind Letters of Febry 23 & 25 were brought to me. I was at my station the Bed of our Parent when they were deliverd, who again renewd Her blessing with the Testimony of your having been always a kind and dutifull son. my duty towards her as your parent, and as an excellent woman whom I love respect and Revere shall in all points be fulfilld, but the scene is sometimes too much for me, and pains me to the Heart. I will not afflict you by the recital. last Night an ulcer upon her Lungs broke & dischargd to day

she seems rather Easier. I have left her just to return home and dine. mr storer brought me your Letters, and by his return to Boston I have wrote you a few Lines. I deliberated some time whether I should write you at all till I could say our dear Parent was at rest. I now most Sincerely join with her in hopeing that the hour will speedily arrive for she has finishd her course and done the work assignd her, and I doubt not she goes to reap the Reward of a well spent Life. God Grant you the support & comfort you need
          Under a Bereavement which my next Letter must to all Humane appearance inform you of, most affectionatly yours
          
            A Adams
          
          
            tell mrs otis I will write her when my mind is more at ease
          
        